                                                                 FILED
Case 2:19-cv-02799-JMA-AYS Document 1 Filed 05/13/19 Page 1 ofIN9CLERK'S
                                                                  PageID    #: 1
                                                                         OFFICE
                                                                              U.S. DISTRICT COURT E.D.N.Y

                                                                             * MAY 1 3 2019 *

Helen F. Dalton & Associates, P.C.                                            BROOKLYN OFFICE
Roman Avshalumov(RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

 UNITED STATES DISTRICT COURT

 EASTERN DISTRICT OF NEW YORK

                                                           -X
 ANGEL ORTIZ,individually and on behalfof all others similarly
 situated.
                                                                                 SHIELDS, M.J.
                                                                       COLLECTIVE ACTION
                                           Plaintiff,
                                                                       COMPLAINT

             -against-
                                                                       JURY TRIAL
                                                                       DEMANDED
 VICVIC CORPORATION d/b/a SEVENTH STREET CAFE,and
 VICTOR SCOTTO,as an individual.

                                          Defendants.
                                                           -X




       1. Plaintiff, ANGEL ORTIZ, individually and on behalf of all others similarly
             situated,(hereinafter referred to as "Plaintiff), by his attorneys at Helen F. Dalton &
             Associates, P.C., alleges, upon personal knowledge as to himself and upon
             information and belief as to other matters, as follows:



                                PRELIMINARY STATEMENT

       2. Plaintiff, ANGEL ORTIZ, individually and on behalf of all others similarly
             situated, through undersigned counsel, brings this action against VICVIC
             CORPORATION d/b/a SEVENTH STREET CAFE, and VICTOR SCOTTO, as
             an individual, (hereinafter referred to as "Defendants"), to recover damages for
             egregious violations of state and federal wage and hour laws arising out of Plaintiffs
             employment at VICVIC CORPORATION d/b/a SEVENTH STREET CAFE, located
             at 126 Seventh Street, Garden City, New York 11530.
       3. As a result of the violations of Federal and New York State labor laws delineated

             below. Plaintiff seeks compensatory damages and liquidated damages in an amount
Case 2:19-cv-02799-JMA-AYS Document 1 Filed 05/13/19 Page 2 of 9 PageID #: 2




        exceeding $100,000.00. Plaintiff also seeks interest, attorneys' fees, costs, and all
        other legal and equitable remedies this Court deems appropriate.


                           JURISDICTION AND VENUE

     4. This Court has subject matter jurisdiction over Plaintiffs federal claims pursuant to
        theFLSA,29 U.S.C. §216 and 28 U.S.C. §1331.
     5. This Court has supplemental jurisdiction over Plaintiffs state law claims pursuant to
        28 U.S.C. §1367.
     6. Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C.
        §1391(b) because a substantial part of the events or omissions giving rise to the
        claims occurred in this district.

     7. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.
        §§2201 & 2202.


                                   THE PARTIES

     8. Plaintiff ANGEL ORTIZ residing at 600 Fulton Avenue, Hempstead, New York
        11550, was employed by Defendants at VICVIC CORPORATION d/b/a SEVENTH
        STREET CAFE from in or around November 2005 until in or around February 2019.
     9. Upon information and belief. Defendant, VICVIC CORPORATION d/b/a SEVENTH
        STREET CAFE, is a corporation organized under the laws of New York with a
        principal executive office at 126 Seventh Street, Garden City, New York 11530.
     10. Upon information and belief. Defendant, VICVIC CORPORATION d^/a SEVENTH
        STREET CAFE, is a corporation authorized to do business under the laws of New
        York.

     11. Upon information and belief. Defendant VICTOR SCOTTO owns and/or operates
        VICVIC CORPORATION d/b/a SEVENTH STREET CAFE.

     12. Upon information and belief, Defendant VICTOR SCOTTO is the Chief Executive
        Officer of VICVIC CORPORATION d^/a SEVENTH STREET CAFE.

     13. Upon information and belief. Defendant VICTOR SCOTTO is an agent of VICVIC
        CORPORATION d^/a SEVENTH STREET CAFE.
Case 2:19-cv-02799-JMA-AYS Document 1 Filed 05/13/19 Page 3 of 9 PageID #: 3




     14. Upon information and belief, Defendant VICTOR SCOTTO has power over
        personnel decisions at VICVIC CORPORATION d/b/a SEVENTH STREET CAFE.
     15. Upon information and belief, Defendant VICTOR SCOTTO has power over payroll
        decisions at VICVIC CORPORATION d/b/a SEVENTH STREET CAFE.

     16. Defendant VICTOR SCOTTO has the power to hire and fire employees at VICVIC
        CORPORATION d/b/a SEVENTH STREET CAFE, establish and pay their wages,
        set their work schedule, and maintains their employment records.
     17. During all relevant times herein. Defendant VICTOR SCOTTO was Plaintiffs
        employer within the meaning ofthe FLSA and NYLL.
     18. On information and belief, VICVIC CORPORATION d/b/a SEVENTH STREET
        CAFE is, at present and has been at all times relevant to the allegation in the
        complaint, an enterprise engaged in interstate commerce within the meaning of the
        FLSA in that the entity (i) has had employees engaged in commerce or in the
        production of goods for commerce, and handle, sell or otherwise work on goods or
        material that have been moved in or produced for commerce by any person: and (ii)
        has had an annual gross volume of sales of not less than $500,000.00.


                             FACTUAL ALLEGATIONS

     19. Plaintiff ANGEL ORTIZ was employed by Defendants at VICVIC CORPORATION
        d/b/a SEVENTH STREET CAFE from in or around November 2005 until in or

        around February 2019.
     20. During Plaintiff ANGEL ORTIZ'S employment by Defendants at VICVIC
        CORPORATION (Vb/a SEVENTH STREET CAFE,Plaintiffs primary duties were as
        food preparer and cook, while performing other miscellaneous duties from in or
        around November 2005 until in or around February 2019.
     21. Plaintiff ANGEL ORTIZ was paid by Defendants approximately $600.00 per week
        from in or around April 2013 until in or around December 2016, approximately
        $650.00 per week from in or around January 2017 until in or around December 2018,
        and approximately $670.00 per week from in or around January 2019 until in or
        around February 2019.
Case 2:19-cv-02799-JMA-AYS Document 1 Filed 05/13/19 Page 4 of 9 PageID #: 4




     22. Plaintiff ANGEL ORTIZ worked approximately sixty (60)or more hours per week at
         VICVIC CORPORATION d/b/a SEVENTH STREET CAFE from in or around April
         2013 until in or around December 2016, and approximately fifty-one (51) or more
         hours per week from in or around January 2017 until in or around February 2019.
     23. Although Plaintiff ANGEL ORTIZ worked approximately sixty (60) or more hours
         per week during his employment by Defendants from in or around April 2013 until in
         or around December 2016, and approximately fifty-one (51) or more hours per week
        from in or around January 2017 until in or around February 2019, Defendants did not
         pay Plaintiff time and a half(1.5)for hours worked over forty (40), a blatant violation
        ofthe overtime provisions contained in the FLSA and NYLL.
     24. Furthermore, although Plaintiff ANGEL ORTIZ worked approximately eleven (11) or
         more hours per day, two (2) days per week. Defendants did not pay Plaintiff an extra
         hour at the legally prescribed minimum wage for each day worked over ten (10)
        hours, a blatant violation ofthe spread of hours provisions contained in the NYLL.
     25. Upon information and belief. Defendants willfully failed to post notices of the
         minimum wage and overtime wage requirements in a conspicuous place at the
        location of their employment as required by both the NYLL and the FLSA.
     26. Upon information and belief. Defendants willfully failed to keep accurate payroll
        records as required by both NYLL and the FLSA.
     27. As a result of these violations of Federal and New York State labor laws. Plaintiff
        seeks compensatory damages and liquidated damages in an amount exceeding
        $100,000.00. Plaintiff also seeks interest, attorneys' fees, costs, and all other legal and
        equitable remedies this Court deems appropriate.


                       CQLLECTIVE ACTION ALLEGATIONS

     28. Plaintiff brings this action on behalf of himself and other employees similarly situated
        as authorized under the FLSA,29 U.S.C. § 216(b). The employees similarly situated
        are the collective class.

     29. Collective Class: All persons who are or have been employed by the Defendants as
        food preparers, cooks, or other similarly titled personnel with substantially similar job
        requirements and pay provisions, who were performing the same sort of functions for
Case 2:19-cv-02799-JMA-AYS Document 1 Filed 05/13/19 Page 5 of 9 PageID #: 5




         Defendants, other than the executive and management positions, who have been
         subject to Defendants' common practices, policies, programs, procedures, protocols
         and plans including willfully failing and refusing to pay required overtime wage
         compensation.
     30. Upon information and belief. Defendants employed approximately more than 20
         employees within the relevant time period who were subjected to similar payment
         structures.

     31. Upon information and belief. Defendants suffered and permitted Plaintiff and the
         Collective Class to work more than forty hours per week without appropriate
         overtime compensation.
     32. Defendants' unlawful conduct has been widespread, repeated, and consistent.
     33. Upon information and belief. Defendants had knowledge that Plaintiff and the
         Collective Class performed work requiring overtime pay.
     34. Defendants' conduct as set forth in this Complaint, was willful and in bad faith, and
         has caused significant damages to Plaintiff and the Collective Class.
     35. Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
        the Collective Class, and as such, notice should be sent to the Collective Class. There
        are numerous similarly situated current and former employees of Defendants who
        have been denied overtime pay in violation of the FLSA and NYLL, who would
        benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
        opportunity to join the present lawsuit. Those similarly situated employees are
        known to Defendants and are readily identifiable through Defendants' records.
     36. The questions of law and fact common to the putative class predominate over any
        questions affecting only individual members.
     37. The claims of Plaintiff are typical ofthe claims ofthe putative class.
     38. Plaintiff and his counsel will fairly and adequately protect the interests ofthe putative
        class.

     39. A collective action is superior to other available methods for the fair and efficient
        adjudication ofthis controversy.
Case 2:19-cv-02799-JMA-AYS Document 1 Filed 05/13/19 Page 6 of 9 PageID #: 6




                              FIRST CAUSE OF ACTION

                   Overtime Wages Under The Fair Labor Standards Act
     40. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
        paragraphs.
     41. Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
        §216(b).
     42. At all times relevant to this action, Plaintiff was engaged in commerce or the
        production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
        207(a).
     43. At all times relevant to this action. Defendants were employers engaged in commerce
        or the production of goods for commerce within the meaning of
        29 U.S.C. §§206(a) and 207(a).
     44. Defendants willfully failed to pay Plaintiff overtime wages for hours worked in
        excess of forty (40) hours per week at a wage rate of one and a half(1.5) times the
        regular wage,to which Plaintiff was entitled under 29 U.S.C. §§206(a)in violation of
        29 U.S.C. §207(a)(l).
     45. Defendants' violations of the FLSA as described in this Complaint have been willful
        and intentional. Defendants have not made a good effort to comply with the FLSA
        with respect to the compensation of the Plaintiff.
     46. Due to Defendants' FLSA violations. Plaintiff is entitled to recover from Defendants,
        jointly and severally, his unpaid wages and an equal amount in the form of liquidated
        damages, as well as reasonable attorneys fees and costs of the action, including
        interest, pursuant to the FLSA,specifically 29 U.S.C. §216(b).


                                SECOND CAUSE OF ACTION

                   Overtime Wages Under New York Labor Law
     47. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
        paragraphs.
     48. At all times relevant to this action. Plaintiff was employed by Defendants within the
        meaning of New York Labor Law §§2 and 651.
Case 2:19-cv-02799-JMA-AYS Document 1 Filed 05/13/19 Page 7 of 9 PageID #: 7




     49. Defendants failed to pay Plaintiff overtime wages for hours worked in excess offorty
         hours per week at a wage rate of one and a half(1.5)times the regular wage to which
         Plaintiff was entitled under New York Labor Law §652, in violation of 12
         N,Y.C.R,R. 137-1.3.

     50. Due to Defendants' New York Labor Law violations, Plaintiff is entitled to recover
        from Defendants, jointly and severally, his unpaid overtime wages and an amount
        equal to his unpaid overtime wages in the form of liquidated damages, as well as
        reasonable attorneys' fees and costs of the action, including interest in accordance
         with NY Labor Law §198(1-a).


                               THIRD CAUSE OF ACTION
                Spread of Hours Compensation Under New York Labor Law
     51. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
        paragraphs.
     52. Defendants willfully violated Plaintiffs rights by failing to pay Plaintiff an additional
        hour of pay at minimum wage for each day worked more than ten (10) hours, in
        violation of the New York Minimum Wage Act and its implementing regulations.
        N.Y. Labor Law §§ 650 et seq.: 12 N.Y. C. R. R. § 142-2.4
     53. Due to Defendants' New York Labor Law violations. Plaintiff is entitled to recover
        from Defendants his unpaid spread of hour compensation, reasonable attorneys' fees,
        and costs ofthe action, pursuant to N. Y. Labor Law § 663 (1).


                               FOURTH CAUSE OF ACTION
  Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

     54. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
        paragraphs.
     55. Defendants failed to provide Plaintiff with a written notice, in English and in Spanish
        (Plaintiffs primary language), of his rate of pay, regular pay day, and such other
        information as required by NYLL §195(1).
     56. Defendants are liable to Plaintiff in the amount of $5,000.00 each, together with costs
        and attorneys' fees.
Case 2:19-cv-02799-JMA-AYS Document 1 Filed 05/13/19 Page 8 of 9 PageID #: 8




                               FIFTH CAUSE OF ACTION

     Violation of the Wage Statement Requirements of the New York Labor Law
     57. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
        paragraphs.
     58. Defendants failed to provide Plaintiff with wage statements upon each payment of
        wages, as required by NYLL §195(3)
     59. Defendants are liable to Plaintiff in the amount of$5,000.00 each, together with costs
        and attorneys' fees.


                                   PRAYER FOR RELIEF

     Wherefore, Plaintiff respectfully requests thatjudgment be granted:
         a. Declaring Defendants' conduct complained herein to be in violation of the
             Plaintiffs' rights under the FLSA,the New York Labor Law, and its regulations;
         b. Awarding Plaintiff unpaid overtime wages;
         c. Awarding Plaintiff unpaid spread of hours compensation;
         d. Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New
             York Labor Law §§198(1-a), 663(1);
         e. Awarding Plaintiff prejudgment and post-judgment interest;
         f. Awarding Plaintiff the costs of this action together with reasonable attorneys'
             fees; and
         g. Awarding such and further relief as this court deems necessary and proper.

                           DEMAND FOR TRIAL BY JURY

     Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial
     by jury on all questions offact raised by the complaint.


     Dated: This S day of May,2019



                                   Roman AvshalumovT^cFTRA 5508)
                                   Helen F. Dalton & Associates, PC
                                   80-02 Kew Gardens Road, Suite 601
Case 2:19-cv-02799-JMA-AYS Document 1 Filed 05/13/19 Page 9 of 9 PageID #: 9




                             Kew Gardens, NY 11415
                             Telephone: 718-263-9591
                             Fax: 718-263-9598
